COXE, Circuit Judge
(dissenting). I am unable to concur in the opinion of the majority of the court.
The following propositions must, I think, be regarded, as established :
First. The probate court of Illinois has already taken jurisdiction, appointed an executor and allowed the claim of the complainant.
Second. In January of the present jrear the executor filed a petition for ancillary letters in the Surrogate’s Court of New York, which is still pending undecided.
Third. I_ess than three months after this application to the Surrogate’s Court the present action was commenced, April 8, 1909.
Fourth. Proceedings are now pending, therefore, in the state courts of Illinois and New York in -which every possible question presented by the present bill can be determined. That these courts-have jurisdiction and should ultimately decide this controversy, no one disputes.
*40Fifth. By express provision of law the Surrogates’ Courts of New York may, on the application of a creditor, issue letters of temporary administration when, for any cause, delay occurs in granting letters testamentary. This court is unanimous in thinking that “the appointment of a temporary administrator under this statute would adequately protect the interest of the complainant and other creditors.”
No application for such protection has been made.
Sixth. The Circuit Courts of the United States have no jurisdiction in purely probate proceedings.
Seventh. No decree of distribution can be granted by the Circuit Court; and if no answer be filed and a decree be taken by default it must be to the effect that the receiver continue to hold the property indefinitely until another court, having jurisdiction of the entire controversy, sees fit to administer it. Such a degree is an anomaly. A court which cannot dispose of property should not-be permitted to receive it.
Eighth. It is our duty to assume that the state courts will do their duty, at least until something appears to justify a contrary conclusion. The appointment of this receiver within three months after the petition was filed in the • Surrogate’s Court and without any application for temporary administration, proceeds upon the theory that the Surrogate’s Court will not do its duty: — to my mind a wholly unwarranted assumption.
If I am correct in the foregoing propositions, it follows that in sustaining the action of the Circuit Court in taking jurisdiction and granting a drastic remedy in, to say the least, an exceeding doubtful case, we are setting a dangerous precedent. We have repeatedly held that a preliminary injunction should never issue in such a case and yet we sanction, in limine, the taking of property from the custody of tribunals • having full jurisdiction and entirely competent to administer it and thus add to the complications of a sufficiently tangled situation. The question of jurisdiction must be determined as of the time the bill was filed — April 8, 1909. If at that time the court had no jurisdiction the order. appointing the receiver should be vacated. If. jurisdiction is to be predicated of the failure of the state courts to act, it seems to me manifest that it does not attach until they have been asked to act and have declined to do so. In other words, a premature action cannot be maintained upon the theory that some event may occur in the future which will give it vitality. The opinion of the court directs that a speedy application be made by the complainant to the Surrogate’s Court asking for the appointment of a temporary administrator and provides that unless it be shown that, within the time limited, the application has been made and denied, “the receivership should be terminated and the bill dismissed.”
I cannot resist the conclusion that this refusal of the state courts to act, concededly necessary to sustain and continue the action, was a condition precedent to the filing of the bill and should have been alleged therein.
If the state courts had declined to administer the estate prior to the filing of the bill, there still would be a grave question as to the juris*41diction of the Circuit Court, but it is sufficient'for present purposes to say that, in ray judgment, the action was improvidently and prematurely brought.
The orders should be reversed.